                     Case 1:19-sw-00325-RMM
AO 106 (Rev. 04/10) Application for a Search Warrant            Document 1 Filed 09/06/19 Page 1 of 30


                                     UNITED STATES DISTRICT COURT
                                                                     for the
                                                            District
                                                      __________     of Columbia
                                                                  District  of __________
             In the Matter of the Search of
         (Briefly describe the property to be searched                  )
          or identify the person by name and address)                   )
                                                                        )          Case No. 19-sw-325
 1996 CADILLAC EL DORADO BEARING VIRGINIA
                                                                        )
  TAG UXM9298 AND VEHICLE IDENTIFICATION                                )
 NUMBER 1G6EL12Y3TU608472VIN LOCATED AT                                 )
        3365 V ST NE, WASHINGTON, DC
                                           APPLICATION FOR A SEARCH WARRANT
        I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location):
        See Attachment A incorporated herein and included as part of this Application for a Search Warrant.

located in the                                    District of               Columbia               , there is now concealed (identify the
person or describe the property to be seized):

        See Attachment B incorporated herein and included as part of the attached Affidavit.

          The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
               ✔ evidence of a crime;
               u
               ✔ contraband, fruits of crime, or other items illegally possessed;
               u
                 ✔ property designed for use, intended for use, or used in committing a crime;
                 u
                 u a person to be arrested or a person who is unlawfully restrained.
          The search is related to a violation of:
             Code Section                                                   Offense Description
        18 U.S.C. §§§1591(a)                 Sex Trafficking of Children
        18 U.S.C. §§§1594                    Conspiracy to Commit Sex Trafficking
        18 U.S.C. §§§2423(a)                 Transportation of Minors with Intent to Engage in Criminal Sexual Activity
        18 U.S.C. §§§1952                    Interstate Transportation in Aid of Racketeering
        18 U.S.C. §§§ 2421                   Transportation for Illegal Sexual Activity
          The application is based on these facts:
          See Attached Affidavit in Support of Search Warrant.
           ✔ Continued on the attached sheet.
           u
           u Delayed notice of        days (give exact ending date if more than 30 days:                                   ) is requested
             under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.


                                                                                                  Applicant’s signature

                                                                                                    Alix Skelton, FBI
                                                                                                  Printed name and title

Sworn to before me and signed in my presence.

Date:       9/6/19
                                                                                                    Judge’s signature

City and state: Washington, D.C.                                               Robin Meriweather, United States Magistrate Judge
                                                                                                  Printed name and title
                           Case 1:19-sw-00325-RMM Document 1 Filed 09/06/19 Page 2 of 30
AO 93 (Rev. 1/13) Search and Seizure Warrant



                                           UNITED STATES DISTRICT COURT
                                                                     for the
                                                              District
                                                        __________     of Columbia
                                                                    District of __________
                  In the Matter of the Search of
             (Briefly describe the property to be searched              )
              or identify the person by name and address)               )
      1996 CADILLAC EL DORADO BEARING VIRGINIA TAG                      )      Case No. 19-sw-325
       UXM9298 AND VEHICLE IDENTIFICATION NUMBER                        )
      1G6EL12Y3TU608472VIN LOCATED AT 3365 V ST NE,                     )
                     WASHINGTON, DC                                     )

                                                SEARCH AND SEIZURE WARRANT
To:       Any authorized law enforcement officer
           An application by a federal law enforcement officer or an attorney for the government requests the search
of the following person or property located in the                                   District of            Columbia
(identify the person or describe the property to be searched and give its location):


      See Attachment A incorporated herein and included as part of the Application for a Search Warrant.




        I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or property
described above, and that such search will reveal (identify the person or describe the property to be seized):

      See Attachment B incorporated herein and included as part of the Affidavit.




         YOU ARE COMMANDED to execute this warrant on or before                September 20, 2019       (not to exceed 14 days)
       u in the daytime 6:00 a.m. to 10:00 p.m. ✔
                                                u at any time in the day or night because good cause has been established.

        Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to the
person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
property was taken.
        The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an inventory
as required by law and promptly return this warrant and inventory to                        Robin Meriweather                    .
                                                                                             (United States Magistrate Judge)

     u Pursuant to 18 U.S.C. § 3103a(b), I find that immediate notification may have an adverse result listed in 18 U.S.C.
§ 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose
property, will be searched or seized (check the appropriate box)
     u for         days (not to exceed 30) u until, the facts justifying, the later specific date of                                   .

                                 9/6/19
Date and time issued:
                                                                                                     Judge’s signature

City and state:              Washington, D.C.                                     Robin Meriweather, United States Magistrate Judge
                                                                                                   Printed name and title
                           Case 1:19-sw-00325-RMM Document 1 Filed 09/06/19 Page 3 of 30
AO 93 (Rev. 1/13) Search and Seizure Warrant (Page 2)

                                                                   Return
Case No.:                                Date and time warrant executed:        Copy of warrant and inventory left with:

Inventory made in the presence of :

Inventory of the property taken and name of any person(s) seized:




                                                                Certification


        I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the
designated judge.



Date:
                                                                                       Executing officer’s signature


                                                                                          Printed name and title
        Case 1:19-sw-00325-RMM Document 1 Filed 09/06/19 Page 4 of 30



                                   ATTACHMENT A

                                 Property to Be Searched


A green 1996 Cadillac El Dorado, bearing VA tag UXM9298, and Vehicle Identification

Number 1G6EL12Y3TU608472 currently in FBI custody and located at 3365 V St NE,

Washington, DC.
 Case 1:19-sw-00325-RMM Document 1 Filed 09/06/19 Page 5 of 30



                            ATTACHMENT B

                           Property to be seized



1.   Any contractual documents between parties consistent with a “loyalty contract.”
2.   Ballistic vest
         Case 1:19-sw-00325-RMM Document 1 Filed 09/06/19 Page 6 of 30



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

IN THE MATTER OF THE SEARCH OF:
1996 CADILLAC EL DORADO
BEARING VIRGINIA TAG UXM9298
AND VEHICLE IDENTIFICATION                        SW No. 19-sw-325
NUMBER 1G6EL12Y3TU608472VIN
LOCATED AT 3365 V ST NE,
WASHINGTON, DC

            AFFIDAVIT IN SUPPORT OF AN APPLICATION UNDER RULE 41
                    FOR A WARRANT TO SEARCH AND SEIZE

       I, Special Agent Alix Skelton, being first duly sworn, hereby depose and state as follows:

                      INTRODUCTION AND AGENT BACKGROUND

       1.      I, Alix Skelton, a Special Agent (SA) with the Federal Bureau of Investigation

(FBI), being duly sworn, depose and state as follows:

       2.       I have been employed as a Special Agent of the FBI since December 2011 and

am currently assigned to the Washington Field Office, Child Exploitation and Human

Trafficking Task Force, at the Northern Virginia Resident Agency. While employed by the FBI,

I have investigated federal criminal violations related to cybercrime, child exploitation, and child

pornography. I have gained experience through training by the FBI and everyday work relating

to conducting these types of investigations. I have also been the Affiant for and participated in

the execution of several federal search warrants in child sexual exploitation investigations.

       3.      As a federal agent, I am authorized to investigate violations of United States laws

and to execute warrants issued under the authority of the United States.

       4.      This affidavit is made in support of a search warrant, pursuant to Rule 41 of the

Federal Rules of Criminal Procedure, and 18 U.S.C. §§ 2703(a), 2703(b)(1)(A) and

2703(c)(1)(A), to search a 1996 Cadillac El Dorado bearing Virginia tag UXM9298 and Vehicle
         Case 1:19-sw-00325-RMM Document 1 Filed 09/06/19 Page 7 of 30



Identification Number 1G6EL12Y3TU608472VIN previously seized by the FBI on July 30,

2019, and further described in Attachment A, for the things described in Attachment B, where

your affiant believes evidence of violations of (1) Title 18, United States Code, Section 1591(a),

Sex Trafficking of Children; (2) Title 18, United States Code, Section 1594, Conspiracy to

Commit Sex Trafficking; (3) Title 18, United States Code, Section 2423(a) Transportation of

Minors with Intent to Engage in Criminal Sexual Activity; (4) Title 18, United States Code,

Section 1952, Interstate Transportation in Aid of Racketeering; and (5) Title 18, United States

Code, Section 2421, Transportation.

       5.      The statements contained in this affidavit are based upon my investigation,

information provided by other law enforcement officers, other personnel specially trained in the

seizure and analysis of computers and electronic media, and on my experience and training.

Because this affidavit is being submitted for the limited purpose of securing a search warrant, I

have not included each and every fact known to me concerning this investigation. I have set

forth only the facts that I believe are necessary to establish probable cause to believe that

evidence of violations of (1) Title 18, United States Code, Section 1591(a), Sex Trafficking of

Children; (2) Title 18, United States Code, Section 1594, Conspiracy to Commit Sex Trafficking;

(3) Title 18, United States Code, Section 2423(a) Transportation of Minors with Intent to Engage

in Criminal Sexual Activity; (4) Title 18, United States Code, Section 1952, Interstate

Transportation in Aid of Racketeering; and (5) Title 18, United States Code, Section 2421,

Transportation, exists in the device to be searched.

                                      PROBABLE CAUSE

       6.      On May 14, 2019, the FBI was advised that several juveniles females, who had

previously been identified by law enforcement as missing and endangered juveniles were
                                           2
        Case 1:19-sw-00325-RMM Document 1 Filed 09/06/19 Page 8 of 30



believed to be advertised online for commercial sex purposes. Specifically, advertisements for

Z.S., a fifteen-year-old female, and T.H.Y., a seventeen-year-old female, were located on

megapersonals.com and listcrawler.com, two websites known to your affiant to be frequently

used for the positing of commercial sex advertisements.

       7.     Your affiant viewed multiple advertisements on these websites, as well as

advertisements collected by a law enforcement database, which contained photographs of Z.S.

and T.H.Y between April 25, 2019 and May 12, 2019 in the Washington, DC and Southern

Maryland areas being advertised to engage in commercial sex acts.

       8.     As examples, your affiant located the following advertisements:

               a. An advertisement posted on megapersonals.com on April 25, 2019 titled

                   “Young Sexy and READY” which contained the text “Petite Body BIG

                   TITTIES And Nice Booty SS - 60 HH - 120 H - 240 In need of transportation

                   to you for outcalls FaceTime and Phone Call Available For Proof Of Me”1

                   and contained two image files depicting T.H.Y. posed suggestively,

                   including one of her bare breasts. The contact number was listed as xxx-xxx-

                   xxxx, and the location was Washington, DC.

               b. An advertisement posted on megapersonals.com on April 26, 2019 titled

                   “Young HOT AND SEXY” which contained the text, “Hello I am looking for



1
  In your affiant’s training and experience in investigations of this nature, an “outcall” is a
commercial sex date in which the commercial sex worker goes to the client’s location to engage
in the commercial sex date, and an “incall” is a commercial sex date in which the client goes to
the commercial sex worker’s location to engage in the commercial sex date. References to SS,
HH, and H mean rates for “short stay,” which generally refers to a 15 minute period of time or
shorter, a half hour, and an hour, respectively.
                                                3
Case 1:19-sw-00325-RMM Document 1 Filed 09/06/19 Page 9 of 30



        generous men interested in Some Grown & Sexy Adult Fun OUTCALLS

        serious People ONLY ❣❣
                             ❣
                             must Send pic wanna see me ? go head , you know


        you wanna call (xxx) xxx-xxxx” The advertisement contained two image files

        depicting T.H.Y. and three image files depicting Z.S., both posed

        suggestively in each image. The contact number listed was xxx-xxx-xxxx,

        and the location was listed as Washington, DC.

     c. An advertisement posted on megapersonals.com on April 30, 2019 titled “2

        Lovely Ladies [Incall Only] Waiting To Excite Your Day (SERIOUS

        INQUIRIES ONLY!)” which contained the text “Light skin-(thick juicy titties

        and pussy is always wet and ready♋) Brown Skin-(round fat ass,big bouncy


        titties,shaved pussy)” and two image files each of Z.S. and T.H.Y. posed

        suggestively in underwear and lingerie. The contact number on the

        advertisement was listed as xxx-xxx-xxxx and the location was listed as

        Washington, DC.

     d. An advertisement posted on megapersonals.com on May 1, 2019 titled

        “Special Late Night EscapadesCome Take A Dive Make You Feel Alive”

        which contained the text “Amazing Light Carmel, Slim Waist, Round Juicy

        Titties, Super Phat Wet Pussy” and contained five image files and three

        video files depicting Z.S. posed suggestively ,including one in which depicts

        her nude body. The contact number on the advertisement was listed as xxx-

        xxx-xxxx, and the location was listed as Washington, DC.


                                    4
        Case 1:19-sw-00325-RMM Document 1 Filed 09/06/19 Page 10 of 30



             e. An advertisement posted on megapersonals.com on May 9, 2019 titled

                 “Available & Ready To PlaySweetest Sensations, Come Get Your Mind

                 Right” which contained the text “⏩I'm 21Yrs Young & Very Sexy ♥ ⏩My

                 Body Will Amaze You And My Skills Are Out Of This World ♥ ⏩My Touch

                 Will Soothe Your Every Need ♥ ⏩Ready For Your Company NIGHT ♥ OPEN

                 MINDED & LOVE TO PLAY★SKIN SO SOFT YOU WILL KEEP COMING


                 FOR MORE! ●Independent❗ ●Very Discreet❗ ●Respectful❗ ●NO

                 RUSH!!❗ ●Very Friendly My services charge as below : Ss➡80 Hhr➡120


                 Hr➡200 6 Hrs➡850 I Love What I Do & I Want To Have A Nice Time With


                 You CALL OR TEXT NOW xxxxxxxxxx.” The advertisement contained five

                 image files and two video files of Z.S. posed suggestively in underwear, and

                 at least one image depicted her naked breasts. The contact number on the

                 advertisement was listed as xxx-xxx-xxxx, and the location was listed as

                 Washington, DC.

                                   Z.S.’s STATEMENT

       9.    On May 16, 2019, law enforcement located Z.S. in a hotel room at the Motel 6,

located at               , Camp Spring, Maryland. She was in the company of an adult male,




                                            5
        Case 1:19-sw-00325-RMM Document 1 Filed 09/06/19 Page 11 of 30



Gregory Lucas. At that time, Z.S. advised law enforcement that she had used Lucas’s cell phone

to access a TextNow 2 account associated with her commercial sex advertisements.

       10.     Lucas voluntarily provided his cell phone to law enforcement and gave your

affiant consent to search the device. Your affiant did conduct a forensic analysis of the device

and located a TextNow account associated with telephone number xxx-xxx-xxxx, the number in

one of the advertisements described above. Additionally, text messages to and from this account

were recovered, some of which had been deleted. Based on your affiant’s training and

experience, many of these messages were consistent with arranging commercial sex dates.

Several deleted messages to and from telephone number xxx-xxx-xxxx, which was stored with

the associated contact name “Kash,” were recovered, including one dated May 10, 2019 in which

the user of xxx-xxx-xxxx stated “get condoms.”

       11.     On May 17, and June 28, 2019, your affiant interviewed Z.S. During the

interviews, Z.S. stated the following:

       12.     FOWLER. Since the date she and T.H.Y. left a residential placement facility in

Virginia (known to law enforcement to have occurred on April 21, 2019), she and T.HY. had

engaged in commercial sex with multiple men in Virginia, the District of Columbia, and

Maryland. Specifically, several days after leaving the residential placement facility, she and

T.H.Y. met an adult male in the District of Columbia known to her as “Chucky,” later identified

as CURTIS LAKEITH FOWLER (hereinafter “FOWLER”). FOWLER advised Z.S. and T.H.Y.



2
  “TextNow” is a mobile messaging application that allows users to send text messages from an
assigned phone number that is created within the application and is not associated with a
particular mobile device.


                                                 6
         Case 1:19-sw-00325-RMM Document 1 Filed 09/06/19 Page 12 of 30



that he could “help them make money.” Z.S. advised that she knew this to mean that FOWLER

would have them engage commercial sex.

        13.   That first day they met, FOWLER posted advertisements for Z.S. and T.H.Y. for

commercial sex online, however, neither Z.S. nor T.H.Y. engaged in any commercial sex dates

that day. 3

        14.   JONES. The following day, FOWLER introduced Z.S. and T.H.Y. to an adult

female known to Z.S. as “Brittany,” “B,” or “Bossy B,” later identified as JONES who was

going to assist them in securing commercial sex dates. JONES brought Z.S., T.H.Y., FOWLER,

and FOWLER’s girlfriend, known to Z.S. as “Diamond,” to “Diamond’s” residence for the night.

That night, JONES and “Diamond” took photographs of Z.S. and T.H.Y. in underwear and

lingerie provided by JONES for use in advertisements for commercial sex.

        15.   LEWIS and TAYLOR. The following day, JONES and two other individuals,

one known to Z.S. as “Kashh,” later identified as ASHLEY LAUREN BRIAUNA TAYLOR

(hereinafter “TAYLOR”) and “P,” later identified as WILLIS PIERRE LEWIS (hereinafter

“LEWIS”), picked Z.S. and T.H.Y. up from the residence and drove them to a location in

Maryland. On that date, LEWIS and TAYLOR advised Z.S. and T.H.Y. that they were going to

work in a commercial sex business with LEWIS and TAYLOR. LEWIS and TAYLOR provided

Z.S. and T.H.Y. with loyalty contracts to sign. Z.S. and T.H.Y. did sign the contracts, though

neither wanted to do so. Further, LEWIS and TAYLOR advised Z.S. and T.H.Y. that 30% of the

money made by Z.S. and T.H.Y. would go to LEWIS and TAYLOR.



3
  Subsequent investigation by the FBI located the advertisement described by Z.S. It was posted
in the District of Columbia and included FOWLER’s telephone number as the contact number
and a picture of T.H.Y.
                                                7
        Case 1:19-sw-00325-RMM Document 1 Filed 09/06/19 Page 13 of 30



       16.     Also on that date, JONES drove Z.S. and T.H.Y. in JONES’ car, which Z.S.

described as grey with a broken rear window covered in plastic, from the location in Maryland at

which Z.S. and T.H.Y. had signed the loyalty contracts to a commercial sex date. However, Z.S.

reported that she did not engage in commercial sex with the customer because the customer did

not want to pay before engaging in the planned sexual activity.

       17.     Beginning on that date, TAYLOR began to post commercial sex advertisements

for Z.S. and T.H.Y using TAYLOR’s cell phone. TAYLOR used a TextNow telephone number

for the advertisements. This TextNow account was installed on TAYLOR’s phone, and later,

also on a phone used by Z.S. Communications with potential commercial sex customers were

handled primarily by TAYLOR, but Z.S. sometimes communicated with them directly via

TextNow text message.

       18.     LEWIS drove Z.S. and T.H.Y. in his green Cadillac to outcall commercial sex

dates and to various apartments and hotels in which Z.S. and T.H.Y. engaged in commercial sex

dates arranged as a result of the online advertisements and the like. According to Z.S., LEWIS’s

car had “rims” and a sunroof. Z.S. reported that LEWIS carried a handgun with him in a black

backpack that he always had with him. If LEWIS was not around, TAYLOR held the gun.

       19.     BARTON. As a result of these advertisements, both Z.S. and T.H.Y. engaged in

commercial sex dates with various men in residences and hotels in the District of Columbia and

Maryland. Specifically, LEWIS and TAYLOR took Z.S. and T.H.Y. to an apartment located at ,

Apartment       in Oxon Hill, Maryland, which belonged to a man known to Z.S. as “Rico,” later

identified as RODRICK MCGRIER BARTON (hereinafter “BARTON”). In order to access the

building, Z.S. recalled that she needed to enter the code #xxx on a key pad, so BARTON could

remotely unlock the door. BARTON’s apartment is on the third floor of the building. BARTON
                                          8
        Case 1:19-sw-00325-RMM Document 1 Filed 09/06/19 Page 14 of 30



made his apartment available for Z.S. and T.H.Y. to use for commercial sex dates in exchange

for $80 per night. Z.S. and T.H.Y. spent one night and BARTON’s apartment and Z.S. had

approximately three commercial sex dates at this residence.

       20.    Additionally, after having an opportunity to observe Z.S. and T.H.Y., BARTON

engaged in oral and vaginal sexual intercourse with both Z.S. and T.H.Y. in the residence and

recorded the encounter on his cell phone. The recording was sent to TAYLOR’s cellphone on the

same date, where Z.S. observed the video thumbnail.

       21.    On the night that Z.S. and T.H.Y. stayed at BARTON’s apartment, LEWIS drove

both Z.S. and T.H.Y., as well as TAYLOR, and BARTON to a party so that Z.S. and T.H.Y.

could engage in commercial sex. Z.S. did one commercial sex date in a bedroom at the apartment

in which the party was hosted. Z.S. gave a portion of the money she made on this date to

TAYLOR and LEWIS.

       22.    Z.S. further advised that several days after beginning work for TAYLOR and

LEWIS, T.H.Y. said she was leaving. In fact, T.H.Y. did leave and Z.S. has not seen her since.

Z.S. continued to work in commercial sex for the benefit of TAYLOR and LEWIS, including at

the Motel 6 in which she was recovered by law enforcement, for approximately one week after

T.H.Y. left the group. Z.S. provided some of the money she earned during the commercial sex

dates to TAYLOR, and Z.S. observed TAYLOR in turn provide the money to LEWIS.

       23.    Eventually, Z.S. decided she, too, was going to leave TAYLOR and LEWIS, and

she did so. Upon telling them she was leaving, TAYLOR took all the money that Z.S. possessed.

All of the money that Z.S. possessed had been earned by engaging in commercial sex.

       24.    Z.S. has identified a photograph of LEWIS as the individual she knows as “P,” a

photograph of TAYLOR as the individual she knows as “Kashh,” a photograph of JONES as the
                                            9
        Case 1:19-sw-00325-RMM Document 1 Filed 09/06/19 Page 15 of 30



individual she knows as “Brittany,” a photograph of FOWLER as the individual she knows as

“Chucky,” and a photograph of BARTON as the individual she knows as “Rico.” She has also

identified a photograph of a green Cadillac located on a Facebook page associated with LEWIS

as the vehicle in which LEWIS drove her and T.H.Y. to engage in commercial sex dates. She has

also identified the residence located at                  , Oxon Hill, MD as LEWIS’s residence

which she knows he shares with his wife Ronda (later identified as RONDA D. MANNS), the

apartment complex that includes                      , Washington, DC, as the complex in which

FOWLER resides, and the apartment building located at                      , Oxon Hill, MD, as the

building in which BARTON resides.

                                     T.H.Y.’s STATEMENT

       25.     On May 16, 2019, your affiant was advised that T.H.Y. was currently located at a

juvenile detention facility in California. On May 29, 2019, your affiant interviewed T.H.Y. at the

juvenile detention facility in California. During the interview, T.H.Y. stated the following:

       26.     FOWLER. T.H.Y. reported that she had met Z.S. at a residential placement

facility in Virginia. She stated that the two had left the residential placement facility with three

other minor females. T.H.Y. disclosed that she and Z.S. were brought into the District of

Columbia a couple days later by a taxicab driver that the two had met after they ran away from

the residential placement facility. After the two spent some time walking around in the District

of Columbia, they met FOWLER (known to her as “Chucky”) who advised he would “help them

make money.”

       27.     While with FOWLER, FOWLER told T.H.Y. to post commercial sex

advertisements on megapersonals.com. T.H.Y. did post such advertisements using FOWLER’s


                                                10
          Case 1:19-sw-00325-RMM Document 1 Filed 09/06/19 Page 16 of 30



cell phone, and including FOWLER’s cell phone number as the contact for the advertisement. 4

Several people called FOWLER attempting to set up commercial sex dates, but T.H.Y. did not

do any dates based on those advertisements with FOWLER.

         28.     JONES. FOWLER introduced Z.S. and T.H.Y. to two females, JONES (known

to her as “B,” “Brick,” or “Boss”) and “Diamond,” whom FOLWER told them would help them

to make money. T.H.Y. understood this to mean working performing commercial sex dates.

JONES drove FOWLER, “Diamond,” T.H.Y. and Z.S. to “Diamond’s” townhouse, where

“Diamond” and FOWLER took photos of T.H.Y. and Z.S. and posted commercial sex

advertisements for them.

         29.     LEWIS and TAYLOR.           T.H.Y. further advised that the next day, JONES

introduced her and Z.S. to TAYLOR and LEWIS for the purpose of working in a commercial sex

business. T.H.Y. stated that both she and Z.S. signed loyalty contracts, though she did not want

to do so. By that time, however, T.H.Y. felt as though she had no choice but to do so. TAYLOR

and LEWIS told T.H.Y. and Z.S. that they would be required to give 30% of money made

engaging in commercial sex to TAYLOR and LEWIS. This occurred while the girls were in

LEWIS’s vehicle parked on the street.

         30.     On that date, JONES drove T.H.Y. and Z.S. in her vehicle, which T.H.Y.

described as a grey Chrysler 200 with a broken back window covered in plastic, for the purpose

of Z.S. engaging in a commercial sex date. The address for the date had been provided to JONES

by TAYLOR. T.H.Y. said that, upon their arrival at the location of the commercial sex date, they

saw a man known to JONES, who she referred to as “Ralphie.” Z.S. left the vehicle with the



4
    The advertisement is the one described in paragraph 7(a) above.
                                                  11
        Case 1:19-sw-00325-RMM Document 1 Filed 09/06/19 Page 17 of 30



potential commercial sex customer, however, he wanted to engage in sexual activity with Z.S.

prior to providing her money for those services. Z.S. refused to engage in sexual activity prior to

being paid, and returned having not engaged in the date nor having been paid. T.H.Y. reported

that JONES was very upset and wanted to fight the customer.            JONES, T.H.Y., and Z.S.

eventually left and returned to their starting location in either Washington, DC or Maryland,

T.H.Y. was unsure which. 5

       31.     TAYLOR took photographs of T.H.Y. and Z.S., which she posted on

megapersonals.com as part of advertisements for commercial sex. T.H.Y. reported that

communications with potential commercial sex customers were handled by TAYLOR, on her

two cell phones, for the arrangement of commercial sex dates.

       32.     For the next several days, T.H.Y. and Z.S. engaged in commercial sex with men

in Maryland and Washington, D.C. in residences and hotels to include a Motel 6 in Camp Spring,

Maryland, and an Econolodge in Hamilton, MD. After the dates, TAYLOR told T.H.Y. how

much 30% of what she earned totaled, and T.H.Y. gave this amount to TAYLOR.                T.H.Y.

reported that on a number of occasions, the amount of the money that TAYLOR took from her

was much greater than 30%. T.H.Y reported that when commercial sex dates were scheduled,

LEWIS drove them to the hotels and residences in his green Cadillac. T.H.Y. stated that

TAYLOR and LEWIS carried a handgun with them in a black backpack at all times.



5
  Based on Z.S.’s description of the location, FBI determined that the location was near LEWIS’s
residence in Oxon Hill, Maryland. Specifically, Z.S. told the FBI that the location was “around
the corner” from the house she identified as LEWIS’s in a photo. FBI showed T.H.Y.
photographs of the area and T.H.Y. was able to point out an area where LEWIS had parked on
the street, which was near his residence.


                                                12
        Case 1:19-sw-00325-RMM Document 1 Filed 09/06/19 Page 18 of 30



       33.    BARTON. T.H.Y reported that on one occasion, LEWIS and TAYLOR drove

T.H.Y. and Z.S. to BARTON’s apartment so that T.H.Y. and Z.S. could engage in commercial

sex incalls, for which BARTON charged them $80 per night. T.H.Y. reported that BARTON’s

apartment building requires a code to access the front door, and BARTON’s apartment is on the

third floor. On the day they arrived at the apartment, T.H.Y. and Z.S. engaged in a “threesome”

with BARTON, which included vaginal and oral intercourse. Both BARTON and TAYLOR

filmed the sexual encounter using BARTON’s cell phone. BARTON advised that he was going

to sell the video to make money. BARTON also sent the video to TAYLOR’s cell phone, where

T.H.Y. watched it. T.H.Y. believes the video was transferred via TextNow.

       34.    On that same night, BARTON arranged for T.H.Y. and Z.S. to work at a party in

the District of Columbia. LEWIS drove TAYLOR, BARTON, T.H.Y., and Z.S. to the party

where Z.S. did, in fact, engage in a commercial sex date. T.H.Y. did not do any commercial sex

dates while at the party. When they left the party, they all returned to BARTON’s apartment and

spent the night. TAYLOR required that T.H.Y. stay up all night and continue to answer text

messages from potential commercial sex clients using TAYLOR’s cell phone. The following

day, T.H.Y. and Z.S. engaged in approximately three commercial sex dates each at BARTON’s

apartment. T.H.Y. made $280 during her three dates, and TAYLOR took over $100 of that

money from T.H.Y.

       35.    LEWIS, TAYLOR, T.H.Y. and Z.S. left BARTON’s apartment later that day and

went to the Econolodge in Clinton, MD. While at the Econolodge, T.H.Y. did approximately

eight commercial sex dates and made approximately $400. TAYLOR took about $200 of this

money. T.H.Y. and Z.S. engaged in a “two girl special” during an outcall to a customer’s

apartment. TAYLOR and LEWIS drove T.H.Y. and Z.S. to the date, and both T.H.Y. and Z.S.
                                       13
         Case 1:19-sw-00325-RMM Document 1 Filed 09/06/19 Page 19 of 30



engaged in intercourse with the customer for $140. The customer gave them a $20 tip, which

neither T.H.Y. nor Z.S. told LEWIS and TAYLOR about so that they could keep the extra

money.

         36.    On May 3, 2019, T.H.Y. advised TAYLOR and LEWIS that she was leaving.

T.H.Y. used all the money she had to buy a Greyhound bus ticket to Sacramento, CA. On May 8,

2019, T.H.Y. did board a Greyhound bus which delivered her to Sacramento, CA on or about

May 12, 2019, where she turned herself in to a juvenile receiving center before needing to be

hospitalized.

         37.    T.H.Y. identified a photograph of LEWIS as the individual she knows as “P,” and

a photograph of TAYLOR as the individual she knows as “Kashh.” She has also identified a

photograph of a green Cadillac located on a Facebook page (www.Facebook.com/

willis.lewis.568) associated with LEWIS as the vehicle in which LEWIS had driven her and Z.S.

for commercial sex dates. T.H.Y. identified a photograph of the Motel 6 located at      , Camp

Springs, MD, and the Econolodge located at               , Clinton, MD, as motels at which both

she and Z.S. worked in commercial sex for the financial benefit of TAYLOR and LEWIS. 6

         38.    On July 11, 2019, T.H.Y. was again interviewed by law enforcement after being

transported to the District of Columbia for such purpose. T.H.Y. was asked additional, more

detailed questions about her interactions with TAYLOR and LEWIS, among other things.

During the course of this second interview, T.H.Y. described in even greater detail her fear of



6
  At the time of T.H.Y.’s initial interview, the FBI had not yet identified JONES, FOWLER, or
BARTON. When T.H.Y. was interviewed again on July 11, 2019, as set forth below, FBI had
identified them, and T.H.Y. was shown a confirmation photo of each, resulting in a positive
identification of each.

                                               14
        Case 1:19-sw-00325-RMM Document 1 Filed 09/06/19 Page 20 of 30



TAYLOR and LEWIS, stating that the two carried a gun in a black backpack and used it to

threaten and intimidate T.H.Y. and Z.S. Specifically, T.H.Y. stated that on one occasion, while

TAYLOR and LEWIS were staying at a motel in Maryland with T.H.Y. and Z.S., where they

were required to perform commercial sex dates, TAYLOR became angry with T.H.Y. and Z.S.

for the path they walked when returning to the motel room from a vending machine. T.H.Y.

stated that once back inside the room, TAYLOR pulled out the gun and began “waving” it at

T.H.Y. and Z.S. and yelling at them for their failure to follow directions. LEWIS stood by pacing

the room while TAYLOR reprimanded the girls and threatened them with the gun. T.H.Y.

reported that she was in fear for her life during the encounter. T.H.Y. reported that on another

occasion, she awakened to find that TAYLOR and LEWIS had placed the gun under her pillow,

which, too, made her afraid.

       39.    During this follow-up interview, T.H.Y. was also shown advertisements that had

been posted on Megapersonals.com by FOWLER and JONES and identified the advertisements

as depicting her and Z.S. These are the advertisements described in paragraphs 7(a) and 7(b)

above. T.H.Y. also identified a photograph of JONES as the individual she knows as “Bricks,” a

photograph of FOWLER as the individual she knows as “Chucky,” and a photograph of

BARTON as the individual she knows as “Rico.” Finally, T.H.Y. identified a photography of

, Oxon Hill, MD as LEWIS’s residence, and a photograph of                    , Oxon Hill, MD as

BARTON’s building

                               FURTHER INVESTIGATION

       40.    On June 3, 2019, the Econolodge located at                       , in Clinton, MD

voluntarily provided guest registration information to your affiant for April 28, 2019 and April

30, 2019. On those dates, rooms were rented for one and two nights, respectively, in the name
                                            15
        Case 1:19-sw-00325-RMM Document 1 Filed 09/06/19 Page 21 of 30



Willis Lewis. Additionally, your affiant received a photocopy of LEWIS’s Maryland ID card,

which he had provided and that was scanned at the time of check-in for each reservation.

       41.     On June 3, 2019, the Motel 6 located at                    , in Camp Springs, MD

voluntarily provided guest registration information to your affiant that showed that on May 2,

2019 and May 4, 2019, rooms were rented for one night each in the name Willis Lewis, with a

listed address of              , Capitol Heights, MD. Motel 6 advised that it does not maintain

photocopies of identification cards, but guests are required to scan their identification cards and

the information automatically populates into the system with the name and address on the

identification. Your affiant is aware from the identification card provided by Econolodge, and

referenced above, that LEWIS’s Maryland identification card contains the address          , Capitol

Heights, MD.

       42.     A query of the Virginia Department of Motor Vehicle database revealed a grey

2013 Chrysler 200, bearing VA tag VFB3077 and Vehicle Identification Number

1C3CCBAB1DN691830, registered jointly to Lisa Yvonne Webster and JONES.

       43.     A query of a law enforcement database containing license plate reader

information in the District of Columbia located images of the grey Chrysler 200 bearing Virginia

tag VFB3077 registered to JONES. Specifically, the images of the vehicle recorded on May 7,

13, 17, and 22, 2019 show a plastic bag covering the rear passenger side window of the vehicle

as described by Z.S. and T.H.Y.

       44.     On June 5, 2019, your affiant located an Instagram page containing the vanity

name “brickie_banz” which contained profile pictures depicting JONES. On the same date, an

Administrative subpoena was served on Instagram for subscriber records relating to this account.

In response to the subpoena, Instagram provided records indicating that the account had an
                                           16
        Case 1:19-sw-00325-RMM Document 1 Filed 09/06/19 Page 22 of 30



associated verified telephone number of xxx-xxx-xxxx and an associated email address of

bossyhoncho@gmail.com. As noted below, that email account and phone number were used in

connection with the offenses under investigation.

       45.      On June 6, 2019, Megapersonals.com voluntarily provided your affiant with

records related to the advertisements referenced in paragraph 3, above. Specifically, the email

address associated with account used to post the April 26 advertisement containing telephone

number xxx-xxx-xxxx, is bossyhoncho@gmail.com. Also included in the Megapersonals.com

records, were records indicating that the advertisement depicting Z.S. and referenced in

subparagraph 7(e), above, was accessed by its creator on May 3, 2019 at 7:51am from IP address

173.79.141.8.

       46.      On May 31, 2019 an Administrative subpoena was served on Verizon Fios for

subscriber information related to IP address 173.79.141.8 at 7:51am on May 3, 2019. Records

responsive to this request indicate that at the date and time it was used to access the

Megapersonals.com advertisement depicting Z.S., this IP address was assigned to Marquis

Manns with a services address at                    , Oxon Hill, MD, that is, LEWIS’s residence

shared with his wife MANNS.

       47.      On June 7, 2019, an Administrative subpoena was served on Google for

subscriber information related to the email address bossyhoncho@gmail.com. Records

responsive to this request indicate that subscriber name is “Boss Jones,” the associated telephone

number is xxx-xxx-xxxx, and the recovery email addresses are msbrittanyajones@gmail.com

and Brittany_jones0689@yahoo.com.

       48.      On June 6, 2019, and June 20, 2019, search warrants were authorized by the Hon.

Robin M. Meriweather, United States Magistrate Judge for the District of Columbia, for text
                                          17
          Case 1:19-sw-00325-RMM Document 1 Filed 09/06/19 Page 23 of 30



message content and subscriber information related to telephone numbers xxx-xxx-xxx, xxx-

xxx-xxxx, xxx-xxx-xxxx and xxx-xxx-xxxx stored by TextNow.

          49.    On June 11, 2019, and June 24, 2019, TextNow provided your affiant with

records responsive to these requests. Subscriber information for xxx-xxx-xxxx includes an

associated email address of bossyhoncho@gmail.com. The user of this account also repeatedly

identifies herself as “Bricks,” “Bee,” and “Brittany” to multiple other individuals via text

message. Subscriber information for xxx-xxx-xxxx includes the user name lovely.ashh, a date of

birth of xx/xx/xxxx, and associated email address of taylor_ashley15@yahoo.com. The user of

this account also repeatedly identifies herself as “Kashh” and “Ash” to other individuals via text

message.

          50.    Each of the four TextNow telephone numbers were engaged in text message

conversations with individuals arranging commercial sex dates between April 27 and May 11,

2019, including those which appear to specifically reference the advertisements discussed in

paragraph 3, above, and others depicting Z.S. and T.H.Y.

          51.    Specifically, on April 27, 2019, the following conversation occurred between

TAYLOR utilizing xxx-xxx-xxxx and JONES utilizing telephone number xxx-xxx-xxxx:

          TAYLOR: Call Ralph When You Get There He Gon Come To You And Lookout 7
          JONES: Aite
          JONES: U made sure he not affiliated right? 8
          TAYLOR: How Close Are Yall??
          TAYLOR: Yeah


7
    All text abbreviations and typographical errors contained in quoted text language are original.
8
    Your affiant is aware that “affiliated” means affiliated with law enforcement.

                                                  18
           Case 1:19-sw-00325-RMM Document 1 Filed 09/06/19 Page 24 of 30



          JONES: Aite 3 min
          TAYLOR: Kool
          TAYLOR: Tell Her He Wanna Eat Her 140
          TAYLOR: He Got A Orange Long Sleeve On
          TAYLOR: Where Yall At??
          TAYLOR: Wtf Bruh
          TAYLOR: Yall Good
          JONES: Yea
          TAYLOR: Hit me when yall otw back so i can reserve the room
          JONES: Tell P 9 I need a dog 10 when we go on these moves 11
          TAYLOR: Sharp
          TAYLOR: She Done Yet??
          JONES: This nigga was in games I just wasted my fucking meal money for this dumb
          shit
          JONES: We it's back
          TAYLOR: Kk



          52.    On May 4, 2019 the following conversation occurs between Z.S. utilizing xxx-

xxx-xxxx and telephone number xxx-xxx-xxxx:

          Z.S.: Can I get some sleep its 6:33
          Z.S.: Ok
          301-266-3111: Naw You Slept All Day And Didnt Work All Night..
          301-266-3111: You Done?
          301-266-3111: Ok What?


9
    Your affiant is aware that LEWIS’s often uses the nickname “P.”
10
     Your affiant is aware that “dog” is a slang expression for a gun.
11
     Your affiant is aware that a “move” is a slang expression for a commercial sex date.

                                                   19
       Case 1:19-sw-00325-RMM Document 1 Filed 09/06/19 Page 25 of 30



       Z.S.: Um well I'm not finna be wprking all day and night wtf
       Z.S.: Here
       xxx-xxx-xxxx: [:ok_hand: emoji]
       xxx-xxx-xxxx: One Otw
       [Z.S. receives a missed call from xxx-xxx-xxxx stored in contacts as “Kash”]
       Z.S.: Done
       Z.S.: Here
       Z.S.: He sending it on cashapp now
       xxx-xxx-xxxx: Kool
       [Z.S. receives a missed call from xxx-xxx-xxxx stored in contacts as “Kash”]
       Z.S.: Hes here im going to sleep after
       xxx-xxx-xxxx: [:ok_hand: emoji]
       Z.S.: He's done
       xxx-xxx-xxxx: [:ok_hand: emoji] Get Some Rest Babygirl
       xxx-xxx-xxxx: Keep This Same Routine And You Could Easily Buss Em With 10
              Moves A Day!!
       Z.S.: Ok
       Z.S.: He left cuz ion got no condom but he gone get spme n come back
       [Z.S. receives a missed call from xxx-xxx-xxxx stored in contacts as “Kash”]
       Z.S.: Done


       53.    Also, at approximately 11:37pm EST on April 29, 2019, the evening that LEWIS

drove Z.S., T.H.Y., TAYLOR, and BARTON from                             , Oxon Hill, Maryland

(BARTON’s apartment, where Z.S. had commercial sex dates) to a party in the District of

Columbia for the purpose of Z.S. and T.H.Y. engaging in commercial sex dates, the user of the

TextNow number xxx-xxx-xxxx began a text message conversation with an unknown individual

appearing to arrange a commercial sex date. The other individual requested an address and at

11:45pm EST, xxx-xxx-xxxx stated “                      .”
                                                20
        Case 1:19-sw-00325-RMM Document 1 Filed 09/06/19 Page 26 of 30



       54.     On 17 occasions between March 28 and May 13, 2019, JONES, utilizing xxx-

xxx-xxxx to communicate with other users, provided her additional telephone number as xxx-

xxx-xxxx. Additionally, records provided by TextNow indicate that on May 11, 2019, telephone

number xxx-xxx-xxxx had a missed a phone call from a contact saved as “Brick City” from

telephone number xxx-xxx-xxxx.

       55.     On July 8, 2019, a search warrant for T-Mobile was authorized by the Hon.

Deborah A. Robinson, United States Magistrate Judge for the District of Columbia, for

subscriber information, historical cell site data, a pen register/trap and trace, and prospective

GPS tracking related to telephone number xxx-xxx-xxxx. Records responsive to this request

identified the subscriber of xxx-xxx-xxxx as “Brittany Jones,” from December 5, 2018 through

the date of the search warrant.

       56.     A query of the Virginia Department of Motor Vehicle database revealed a green

1996    Cadillac,   bearing   VA    tag   UXM9298      and    Vehicle   Identification   Number

1G6EL12Y3TU608472, registered to Ronda D Manns at an address of                     , Oxon Hill,

Maryland. (As noted above, MANNS is LEWIS’s wife.)

       57.     Physical surveillance conducted on June 26, 2019 located the green Cadillac

bearing Virginia tag UXM9298 parked in front of                  , in Oxon Hill, Maryland. The

Cadillac is the same vehicle identified by Z.S. and T.H.Y. and contained on the Facebook page

associated with LEWIS.

       58.     On July 26, 2019, multiple residential search and seizure warrants were

authorized by the Hon. Timothy J Sullivan, United States Magistrate Judge for the District of

Maryland, for residences and vehicles. Specifically, a warrant was authorized for the search and

seizure of the 1996 Cadillac El Dorado registered to RONDA MANNS and operated by LEWIS.
                                               21
        Case 1:19-sw-00325-RMM Document 1 Filed 09/06/19 Page 27 of 30



       59.    Also on July 26, 2019, arrest warrants were authorized by the Hon. Deborah A.

Robinson, United States Magistrate Judge for the District of Columbia charging JONES,

FOWLER, LEWIS, TAYLOR, and BARTON with various offenses involving the sex trafficking

of Z.S. and T.H.Y. in the District of Columbia and elsewhere.




                                              22
         Case 1:19-sw-00325-RMM Document 1 Filed 09/06/19 Page 28 of 30



        60.     On July 30, 2019, simultaneous to LEWIS’s arrest, the search and seizure warrant

for the referenced Cadillac was executed by FBI Special Agents William H. Berry, Jr and Kerry

L. Chu. Several items of evidence were located and seized from within the Cadillac including a

notebook containing a list of rules consistent with terms described by Z.S. and T.H.Y..

Additionally, the list stated “Please read over loyalty contract.” However, signed loyalty

contracts were not located in the vehicle at that time.

        61.     On September 4, 2019, your affiant interviewed a cooperating witness (hereinafter

CW1) who has intimate knowledge of LEWIS’s involvement in sex trafficking, his use of

firearms, his involvement in violent crime, and his attempts to evade law enforcement. CW1

advised your affiant that CW1 has firsthand knowledge that the loyalty contracts signed by

T.H.Y. and Z.S. are contained in a zipped vehicle manual for the Cadillac in the glove

compartment of the Cadillac. Additionally, CW1 advised your affiant that there is a hidden

compartment within the trunk of the Cadillac, underneath the carpeting, where LEWIS keeps a

stolen police-issued bullet proof vest. CW1 further advised that, at one time, LEWIS had also

kept a revolver in the hidden compartment.

        62.     On September 4, 2019, SA Chu advised your affiant that the contents of any

vehicle manual were not specifically examined during the search. Additionally, SA Chu advised

your affiant that a hidden compartment had not been located in the trunk of the vehicle, but that

searching Agents had not examined the trunk for hidden compartments.

        63.     The Cadillac has been maintained as a seized item of evidence at a secure FBI

facility located at            , Washington, DC since its seizure, and is currently located there.

                                         CONCLUSION


                                                 23
        Case 1:19-sw-00325-RMM Document 1 Filed 09/06/19 Page 29 of 30



       64.     Based upon the above information, I believe that probable cause exists to believe

there have been violations of (1) Title 18, United States Code, Section 1591(a), Sex Trafficking

of Children; (2) Title 18, United States Code, Section 1594, Conspiracy to Commit Sex

Trafficking; (3) Title 18, United States Code, Section 2423(a) Transportation of Minors with

Intent to Engage in Criminal Sexual Activity; (4) Title 18, United States Code, Section 1952,

Interstate Transportation in Aid of Racketeering; and (5) Title 18, United States Code, Section

2421, Transportation, and that there is probable cause to believe that evidence, fruits, or

instrumentalities of such offenses, exist within the 1996 Cadillac El Dorado, bearing VA tag

UXM9298, and Vehicle Identification Number 1G6EL12Y3TU608472, more fully described in

Attachment A. Additionally, the presence of the items listed in Attachment B as described by

CW1 supports CW1’s credibility as well as evidences CW1’s intimate knowledge of as it relates

to LEWIS’s involvement in sex trafficking and other illegal activity and his efforts to evade law

enforcement.

       65.     In consideration of the foregoing, I respectfully request that this Court issue a

search warrant for a green 1996 Cadillac El Dorado, bearing VA tag UXM9298, and Vehicle

Identification Number 1G6EL12Y3TU608472 for the items described in Attachment B.




                                                 24
Case 1:19-sw-00325-RMM Document 1 Filed 09/06/19 Page 30 of 30



                                           Respectfully submitted,




                                           Special Agent Alix Skelton
                                           FBI


Subscribed and sworn to before me on this _6th_day of September, 2019:




                                   _________________________________________
                                   ROBIN MERIWEATHER
                                   UNITED STATES MAGISTRATE JUDGE




                                      25
